DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on August 22, 2022.  Claims 1, 4-5 and 10 have been amended.  Claims 2-3 and 6-8 have been canceled.  No claims have been added.  Claims 1, 4-5 and 9-12 are pending in the application.

Response to Amendment
Obviousness-Type Double Patenting Rejection of Claims 1 and 11-12 with copending application 16/877056 in view of King has been maintained because applicant has proposed to hold the rejection in abeyance until patentable subject matter is identified in the present application or the copending application. 
Obviousness-Type Double Patenting Rejection of Claims 1 and 10 with copending application 17/572337 in view of King has been maintained because applicant has proposed to hold the rejection in abeyance until patentable subject matter is identified in the present application or the copending application.
Obviousness-Type Double Patenting Rejection of Claims 1 and 8 with U.S. Patent No. 11,253,015  in view of King has been maintained because applicant has proposed to hold the rejection in abeyance until patentable subject matter is identified in the present application or the copending application.

Rejections under 35 USC § 102 of Claims 1, 4 and 9-12 have been withdrawn in view of applicant’s amendments.
Rejections under 35 USC § 102 of Claims 2 and 8 have been withdrawn in view of cancellation of claims 2 and 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 11-12 of copending Application No. 16/877056 in view of King et al. (US Pat. Pub. No. 2018/0169407, hereinafter King). 
Claim 2 of copending application no. 16/877056 discloses substantially all the limitations of claim 1 of instant application except:
wherein said substrate comprises snaps, hooks, magnets or Velcro at opposite ends of its long axis, 
the system being intended for preventing corona virus transmission, and 
wherein said planar substrate comprises a pouch to secure a washable, reusable hydrated insert to the planar substrate.
However, King teaches a system for preventing viral transmission through the mouth and nose comprising; a planar substrate comprising a long axis and further comprising one or more biocompatible electrodes configured to generate at least one of a low level electric field (LLEF) or low level electric current (LLEC), wherein said substrate comprises snaps, hooks, magnets, or Velcro at opposite ends of its long axis (see paragraphs [0002]-[0004], [0019], [0038], [0055], [0090]-[0091], [0093], [0098] and [0100]; King discloses a system, device and method comprising at least one hydrogel comprising one or more biocompatible electrodes comprising an array configured to generate at least one of a low level electric filed or a low level electric current.  The biocompatible electrodes can comprise a first array comprising a pattern of first microcells formed from a first conductive material, and a second array comprising a pattern of second microcells formed from a second conductive material.  The system and device includes methods of reducing microbial proliferation or killing microbes, i.e. preventing viral transmission.  The system may comprise a component such as straps with Velcro or similar fastening systems to help maintain its position.  In embodiments, the hydrogel can be configured intro straps, i.e. hooks, as part of the material.  King further discloses wherein the system comprises the hydrogel and a substrate wherein the substrate may be absorbent or non-absorbent textiles and/or fibrous materials, which can form for example a mask, i.e. planar substrate comprising a long axis, which goes over the mouth and nose and hence, prevents viral (microbe) transmission, and the material comprising the hydrogel and substrate (mask), i.e. planar substrate, can comprise a port to access the interior of the material, i.e. pouch, to add a hydrating material, i.e. hydrated insert, to the planar substrate.).
Examiner notes that although King does not explicitly disclose wherein the hydrated insert is washable and reusable, having a hydrated insert that is washable and reusable instead of replaceable is a mere engineering design choice in order to obtain a desired end-result, such as for economic savings, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04. 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify claim 2 of copending application 16/877056 by having the substrate to comprise snaps, hooks, magnets or Velcro at opposite ends of its long axis and wherein said planar substrate comprises a pouch to secure a washable, reusable hydrated insert to the planar substrate, as claimed in claim 1 of instant invention, as King teaches system, device and method comprising at least one hydrogel comprising one or more biocompatible electrodes comprising an array configured to generate at least one of a low level electric filed or a low level electric current, wherein the biocompatible electrodes can comprise a first array comprising a pattern of first microcells formed from a first conductive material, and a second array comprising a pattern of second microcells formed from a second conductive material, whereby the system and device includes methods of reducing microbial proliferation or killing microbes, wherein the system may comprise a component such as straps with Velcro or similar fastening systems to help maintain its position and in embodiments, the hydrogel can be configured intro straps, i.e. hooks, as art of the material, and  King further teaches wherein the system comprises the hydrogel and a substrate wherein the substrate may be absorbent or non-absorbent textiles and/or fibrous materials, which can form for example a mask, i.e. planar substrate comprising a long axis, which goes over the mouth and nose and hence, prevents viral (microbe) transmission, and the material comprising the hydrogel and substrate (mask), i.e. planar substrate, can comprise a port to access the interior of the material, i.e. pouch, to add a hydrating material, i.e. hydrated insert, to the planar substrate  (paragraphs [0002]-[0004], [0019], [0038], [0055], [0090]-[0091], [0093], [0098] and [0100]).
Regarding the system being intended for preventing corona virus transmission, this limitation is only directed to the intended use of the claimed invention and does not impart a structural distinction to the system as claimed.  Therefore, the structure of the claimed invention of the pending application is substantially encompassed by claim 1 of the reference patent publication and in view of King.
Claim 11 of copending application 16/877056 contains substantially identical limitations as in claim 11 of instant application, thereby reading on the claimed invention.
Claim 12 of copending application 16/877056 contains substantially identical limitations as in claim 12 of instant application, thereby reading on the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 7 of copending Application No. 17/572337 in view of King et al. (US Pat. Pub. No. 2018/0169407, hereinafter King). 
Claim 5 of copending application no. 17/572337 discloses substantially all the limitations of claim 1 of instant application except:
wherein said substrate comprises snaps, hooks, magnets or Velcro at opposite ends of its long axis, and
wherein said planar substrate, i.e. mask, comprises a pouch to secure a washable, reusable hydrated insert to the planar substrate, i.e. mask.
However, King teaches a system for preventing viral transmission through the mouth and nose comprising; a planar substrate comprising a long axis and further comprising one or more biocompatible electrodes configured to generate at least one of a low level electric field (LLEF) or low level electric current (LLEC), wherein said substrate comprises snaps, hooks, magnets, or Velcro at opposite ends of its long axis (see paragraphs [0002]-[0004], [0019], [0038], [0055], [0090]-[0091], [0093], [0098] and [0100]; King discloses a system, device and method comprising at least one hydrogel comprising one or more biocompatible electrodes comprising an array configured to generate at least one of a low level electric filed or a low level electric current.  The biocompatible electrodes can comprise a first array comprising a pattern of first microcells formed from a first conductive material, and a second array comprising a pattern of second microcells formed from a second conductive material.  The system and device includes methods of reducing microbial proliferation or killing microbes, i.e. preventing viral transmission.  The system may comprise a component such as straps with Velcro or similar fastening systems to help maintain its position.  In embodiments, the hydrogel can be configured intro straps, i.e. hooks, as part of the material.  King further discloses wherein the system comprises the hydrogel and a substrate wherein the substrate may be absorbent or non-absorbent textiles and/or fibrous materials, which can form for example a mask, i.e. planar substrate comprising a long axis, which goes over the mouth and nose and hence, prevents viral (microbe) transmission, and the material comprising the hydrogel and substrate (mask), i.e. planar substrate, can comprise a port to access the interior of the material, i.e. pouch, to add a hydrating material, i.e. hydrated insert, to the planar substrate.).
Examiner notes that although King does not explicitly disclose wherein the hydrated insert is washable and reusable, having a hydrated insert that is washable and reusable instead of replaceable is a mere engineering design choice in order to obtain a desired end-result, such as for economic savings, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04. 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify claim 5 of copending application 17/572337 by having the substrate to comprise snaps, hooks, magnets or Velcro at opposite ends of its long axis and wherein said planar substrate comprises a pouch to secure a washable, reusable hydrated insert to the planar substrate, as claimed in claim 1 of instant invention, as King teaches system, device and method comprising at least one hydrogel comprising one or more biocompatible electrodes comprising an array configured to generate at least one of a low level electric filed or a low level electric current, wherein the biocompatible electrodes can comprise a first array comprising a pattern of first microcells formed from a first conductive material, and a second array comprising a pattern of second microcells formed from a second conductive material, whereby the system and device includes methods of reducing microbial proliferation or killing microbes, wherein the system may comprise a component such as straps with Velcro or similar fastening systems to help maintain its position and in embodiments, the hydrogel can be configured intro straps, i.e. hooks, as art of the material, and  King further teaches wherein the system comprises the hydrogel and a substrate wherein the substrate may be absorbent or non-absorbent textiles and/or fibrous materials, which can form for example a mask, i.e. planar substrate comprising a long axis, which goes over the mouth and nose and hence, prevents viral (microbe) transmission, and the material comprising the hydrogel and substrate (mask), i.e. planar substrate, can comprise a port to access the interior of the material, i.e. pouch, to add a hydrating material, i.e. hydrated insert, to the planar substrate  (paragraphs [0002]-[0004], [0019], [0038], [0055], [0090]-[0091], [0093], [0098] and [0100]).
Claim 7 of copending application 17/572337 contains substantially identical limitations as in claim 10 of instant application, thereby reading on the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,253,015 in view of King et al. (US Pat. Pub. No. 2018/0169407, hereinafter King).
Claim 1 of US Pat. No. 11,253,015 discloses substantially all the limitations of claim 1 of instant application except:
wherein said substrate comprises snaps, hooks, magnets or Velcro at opposite ends of its long axis,
the system being intended for preventing corona virus transmission, and 
wherein the planar substrate comprises a pouch to secure a washable, reusable hydrated insert to the planar substrate.
However, King teaches a system for preventing viral transmission through the mouth and nose comprising; a planar substrate comprising a long axis and further comprising one or more biocompatible electrodes configured to generate at least one of a low level electric field (LLEF) or low level electric current (LLEC), wherein said substrate comprises snaps, hooks, magnets, or Velcro at opposite ends of its long axis (see paragraphs [0002]-[0004], [0019], [0038], [0055], [0090]-[0091], [0093], [0098] and [0100]; King discloses a system, device and method comprising at least one hydrogel comprising one or more biocompatible electrodes comprising an array configured to generate at least one of a low level electric filed or a low level electric current.  The biocompatible electrodes can comprise a first array comprising a pattern of first microcells formed from a first conductive material, and a second array comprising a pattern of second microcells formed from a second conductive material.  The system and device includes methods of reducing microbial proliferation or killing microbes, i.e. preventing viral transmission.  The system may comprise a component such as straps with Velcro or similar fastening systems to help maintain its position.  In embodiments, the hydrogel can be configured intro straps, i.e. hooks, as part of the material.  King further discloses wherein the system comprises the hydrogel and a substrate wherein the substrate may be absorbent or non-absorbent textiles and/or fibrous materials, which can form for example a mask, i.e. planar substrate comprising a long axis, which goes over the mouth and nose and hence, prevents viral (microbe) transmission, and the material comprising the hydrogel and substrate (mask), i.e. planar substrate, can comprise a port to access the interior of the material, i.e. pouch, to add a hydrating material, i.e. hydrated insert, to the planar substrate.).
Examiner notes that although King does not explicitly disclose wherein the hydrated insert is washable and reusable, having a hydrated insert that is washable and reusable instead of replaceable is a mere engineering design choice in order to obtain a desired end-result, such as for economic savings, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04. 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify claim 1 of US Pat. No. 11,253,015 by having the substrate to comprise snaps, hooks, magnets or Velcro at opposite ends of its long axis and wherein said planar substrate comprises a pouch to secure a washable, reusable hydrated insert to the planar substrate, as claimed in claim 1 of instant invention, as King teaches system, device and method comprising at least one hydrogel comprising one or more biocompatible electrodes comprising an array configured to generate at least one of a low level electric filed or a low level electric current, wherein the biocompatible electrodes can comprise a first array comprising a pattern of first microcells formed from a first conductive material, and a second array comprising a pattern of second microcells formed from a second conductive material, whereby the system and device includes methods of reducing microbial proliferation or killing microbes, wherein the system may comprise a component such as straps with Velcro or similar fastening systems to help maintain its position and in embodiments, the hydrogel can be configured intro straps, i.e. hooks, as art of the material, and  King further teaches wherein the system comprises the hydrogel and a substrate wherein the substrate may be absorbent or non-absorbent textiles and/or fibrous materials, which can form for example a mask, i.e. planar substrate comprising a long axis, which goes over the mouth and nose and hence, prevents viral (microbe) transmission, and the material comprising the hydrogel and substrate (mask), i.e. planar substrate, can comprise a port to access the interior of the material, i.e. pouch, to add a hydrating material, i.e. hydrated insert, to the planar substrate  (paragraphs [0002]-[0004], [0019], [0038], [0055], [0090]-[0091], [0093], [0098] and [0100]).
Regarding the system being intended for preventing corona virus transmission, this limitation is only directed to the intended use of the claimed invention and does not impart a structural distinction to the system as claimed.  Therefore, the structure of the claimed invention of the pending application is substantially encompassed by claim 1 of the reference patent and in view of King.
Claim 8 of US Pat. No. 11,253,015 contains substantially identical limitations as claim 8 of instant application, thereby reading on the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US Pat. Pub. No. 2018/0169407, hereinafter King) and as evidenced by Microbiology Society (Viruses.  What is microbiology? Microbiology Society, hereinafter Microbiology).
In regards to Claim 1, King discloses a system for preventing corona virus transmission through the mouth and nose comprising; a planar substrate comprising a long axis and further comprising one or more biocompatible electrodes configured to generate at least one of a low level electric field (LLEF) or low level electric current (LLEC), wherein said substrate comprises snaps, hooks, magnets, or Velcro at opposite ends of its long axis wherein the biocompatible electrodes comprise a first array comprising a pattern of microcells formed from a first conductive material, and a second array comprising a pattern of microcells formed from a second conductive material and said planar substrate comprises a pouch to secure a hydrated insert to the planar substrate (see paragraphs [0002]-[0004], [0019], [0038], [0055], [0090]-[0091], [0093], [0098] and [0100]; King discloses a system, device and method comprising at least one hydrogel comprising one or more biocompatible electrodes comprising an array configured to generate at least one of a low level electric filed or a low level electric current.  The biocompatible electrodes can comprise a first array comprising a pattern of first microcells formed from a first conductive material, and a second array comprising a pattern of second microcells formed from a second conductive material.  The system and device includes methods of reducing microbial proliferation or killing microbes, i.e. preventing viral transmission.  The system may comprise a component such as straps with Velcro or similar fastening systems to help maintain its position.  In embodiments, the hydrogel can be configured intro straps, i.e. hooks, as part of the material.  King further discloses wherein the system comprises the hydrogel and a substrate wherein the substrate may be absorbent or non-absorbent textiles and/or fibrous materials, which can form for example a mask, i.e. planar substrate comprising a long axis, which goes over the mouth and nose and hence, prevents viral (microbe) transmission, and the material comprising the hydrogel and substrate (mask), i.e. planar substrate, can comprise a port to access the interior of the material, i.e. pouch, to add a hydrating material, i.e. hydrated insert, to the planar substrate).
	Examiner notes that King clearly discloses the reduction of microbial proliferation and killing of microbes; and viruses, such as corona virus, are microbes.  Therefore, it is asserted, absent evidence to the contrary, that King’s system and device reasonably prevents corona virus transmission.  This is evidenced by Microbiology.  Microbiology teaches that viruses are the smallest of all the microbes and are unique because they are only alive and able to multiply inside the cells of other living things (see page 1).
	Examiner notes that although King does not explicitly disclose wherein the hydrated insert is washable and reusable, having a hydrated insert that is washable and reusable instead of replaceable is a mere engineering design choice in order to obtain a desired end-result, such as for economic savings, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04. 
In regards to Claim 4, King discloses wherein said planar substrate comprises a compression fabric (see paragraphs [0004], [0022] and [0097]).
In regards to Claim 9, King discloses wherein the hydrogel made for the planar substrate can be manufactured and stored for extended periods of time (see paragraph [0109]).  
Although King does not explicitly disclose that the system is stored in a pouch, choosing a pouch to store the system is a mere engineering design choice in order to obtain a desired end result, such as for storage and/or protection of the system, is considered prima facie obvious and has no patentable weight, absent evidence of the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 10, King discloses a method for preventing viral transmission comprising applying the system of claim 2 to an area where prevention is desired (see paragraphs [0098] and [0100]; King discloses wherein the system comprises a hydrogel and a substrate, wherein the substrate may be absorbent or non-absorbent textiles, fibrous materials, which can form for example a mask, which goes over the mouth and nose and hence, prevents viral transmission).
In regards to Claim 11, Kind discloses wherein said transmission comprises viral propagation (see paragraph [0019]).
In regards to Claim 12, King discloses wherein said transmission comprises viral acquisition (see paragraph [0019]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Horne et al. (US Pat. Pub. No.  2007/0044802, hereinafter Horne).
In regards to Claim 5, King discloses the system as recited in claim 1, but fails to disclose wherein said pouch comprises a flap to secure said insert to the planar substrate.  
However, Horne teaches a filtering and humidifying face mask permitting a convenient replacement of at least one layer of the face mask without a wearer removing the entire face mask from the wearer’s head (see paragraph [0002]).  The face mask (#1), i.e. planar surface, includes a base mask (#6) and an outer mask (#7) removably secured to the base mask.  The outer mask (#7) is hingedly (9) secured to the base (#6), forming a pouch and holds a filter layer (#15) and/or a humidifying pad, i.e. hydrated insert, within the mask.  Lower hinge (#9) permits an opening of the outer mask (#7) relative to the base (#6) for access to the filtering and/or humidifying pad.  The outer mask being hingedly secured to the base and holds a humidifying pad, is considered equivalent to a pouch comprising a flap to secure said hydrated insert to the mask (see paragraph [0016]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system as disclosed by King by having said pouch to comprise a flap to secure the insert to the planar substrate, as claimed by the applicant, with a reasonable expectation of success, as Horne teaches a filtering and humidifying face mask, wherein the face mask, i.e. planar surface, includes a base mask and an outer mask removably secured to the base mask, wherein the outer mask is hingedly secured to the base, forming a pouch and holds a filter layer and/or a humidifying pad, i.e. hydrated insert, within the mask, whereby a lower hinge permits an opening of the outer mask relative to the base for access to the filtering and/or humidifying pad, thereby facilitating the insertion of the humidifying insert within the mask without a wearer removing the entire face mask from the wearer’s head (see paragraph [0002]).

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues that applicant notes that King mentions “mask” a single time, and Horne mentions none of voltage, current, or electricity. Therefore, the person of ordinary skill would not combine the teachings of these references in the manner claimed, and Applicant asks that this rejection be withdrawn.”
Examiner respectfully disagrees and points out that Horne was brought in an obviousness type combination to remedy the deficiencies in King, such as for having a pouch comprising a flap to secure said insert to the planar substrate, and Horne provides sufficient reasoning and motivation to one skilled in the art to arrive at this combination. Even, assuming arguendo, that King mentions “mask” a single time, it is clear that the invention disclosed by King encompasses a mask, and hence reads on the claimed invention. In view of this, the argument is not considered persuasive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759